 

Exhibit 10.4

 

ACCOUNT CONTROL AGREEMENT

 

This Account Control Agreement (this “Agreement”), dated as of February 28,
2020, is entered into by and among (i) Triple Royalty Sub II LLC, a Delaware
limited liability company, as the grantor (the “Grantor”), (ii) Theravance
Biopharma US, Inc., a Delaware corporation, as the servicer (the “Servicer”),
(iii) U.S. Bank National Association, a national banking association, as the
secured party (the “Secured Party”), and (iv) U.S. Bank National Association in
its additional capacities as a “securities intermediary” as defined in Section
8-102(a)(14) of the UCC and a “bank” as defined in Section 9-102(a)(8) of the
UCC (in such capacities, the “Financial Institution”). The rules of construction
set forth in Annex A to the Indenture, dated as of the date hereof, by and
between Triple Royalty Sub II LLC, as the Issuer, U.S. Bank National
Association, as the Trustee, and solely with respect to Sections 2.11(o) and
2.11(p) thereof, Theravance Biopharma, Inc., a Cayman Islands exempted company,
shall apply to this Agreement and are hereby incorporated by reference into this
Agreement as if set forth fully in this Agreement. Capitalized terms used but
not otherwise defined in this Agreement shall have the respective meanings given
to such terms in such Annex A, which is hereby incorporated by reference herein.
Not all terms defined in such Annex A are used in this Agreement. All references
herein to the “UCC” shall mean the Uniform Commercial Code as in effect, from
time to time, in the State of New York.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:

 

Section 1.      Establishment of the Collateral Account. The Financial
Institution hereby confirms and agrees that:

 

(a)   Description of Account. The Financial Institution has established the
Collection Account with account number 173103321092. The Collection Account and
any successor accounts, as such accounts may be renumbered or retitled, are
referred to herein collectively as the “Collateral Account.”

 

(b)   Account Modifications. Neither the Financial Institution nor the Grantor
shall change the name or account number of the Collateral Account without the
prior written consent of the Secured Party.

 

(c)   Type of Account. The Collateral Account is, and shall be maintained as,
either (i) a “securities account” (as defined in Section 8-501(a) of the UCC) or
(ii) a “deposit account” (as defined in Section 9-102(a)(29) of the UCC).

 

(d)   Securities Account Provisions. If and to the extent the Collateral Account
is a securities account (within the meaning of Section 8-501(a) of the UCC):

 

(i)    all securities, financial assets or other property credited to the
Collateral Account, other than cash, shall be registered in the name of the
Financial Institution, indorsed to the Financial Institution or in blank or
credited to another securities account maintained in the name of the Financial
Institution. In no case shall any financial asset credited to the Collateral
Account be registered in the name of the Grantor, payable to the order of the
Grantor or specially indorsed to the Grantor unless the foregoing have been
specially indorsed to the Financial Institution or in blank;

 



 

 

 

(ii)   all financial assets delivered to the Financial Institution pursuant to
the Indenture shall be promptly credited to the Collateral Account; and

 

(iii)  the Financial Institution hereby agrees that each item of property
(whether investment property, financial asset, security, instrument or cash)
credited to the Collateral Account (to the extent that it constitutes a
“securities account” (as defined in Section 8-501 of the UCC)) shall be treated
as a “financial asset” within the meaning of Section 8-102(a)(9) of the UCC.

 

Section 2.      Secured Party Control.

 

(a)   Control for Purposes of UCC. The Financial Institution shall comply with
written instructions or orders originated by the Secured Party (i) directing
disposition of funds in the Collateral Account or (ii) directing transfer or
redemption of the financial assets relating to the Collateral Account, without
further consent by the Grantor or any other Person.

 

(b)   Conflicting Orders or Instructions. Notwithstanding anything to the
contrary contained herein, if at any time the Financial Institution receives
conflicting orders or instructions from the Secured Party and the Grantor, the
Financial Institution shall be required to follow the orders or instructions of
the Secured Party and not the Grantor.

 

(c)   Reliance by Financial Institution. The Financial Institution shall be
entitled to rely upon any order, judgment, certification, demand, notice,
instrument or other writing delivered to it hereunder without being required to
determine the authenticity or the correctness of any fact stated therein or the
propriety or validity or the service thereof. The Financial Institution may act
in reliance upon any instrument or signature believed by it to be genuine and
may assume that any Person purporting to give receipt or advice or make any
statement or execute any document in connection with the provisions hereof has
been duly authorized to do so.

 

Section 3.      Governing Law.

 

(a)   Jurisdiction of Financial Institution. Regardless of any provision in any
other agreement, for purposes of the UCC, New York shall be the jurisdiction of
the Financial Institution in its capacity as bank for purposes of Sections
9-301, 9-304 and 9-307 of the UCC and the Financial Institution in its capacity
as securities intermediary for purposes of Sections 9-301, 9-307, and 8-110(e)
of the UCC.

 

(b)   Law Governing this Agreement and the Collateral Account. This Agreement
and the Collateral Account shall be governed by and construed in accordance with
the laws of the State of New York including Sections 5-1401 and 5-1402 of the
General Obligations Law of the State of New York, but otherwise without regard
to conflicts of laws principles.

 

2



 



 

Section 4.      Waiver of Lien: Waiver of Set-off. For so long as this Agreement
remains in effect, the Financial Institution subordinates all security
interests, encumbrances, claims and rights of set-off it may have now or in the
future against the Collateral Account, any financial asset credited thereto or
any funds in the Collateral Account to the rights of the Secured Party;
provided, that nothing herein constitutes a subordination or waiver of, and the
Financial Institution expressly reserves all of, its present and future rights
(whether described as rights of set-off, banker’s lien, chargeback or otherwise
and whether available to the Financial Institution at law, in equity, or under
the UCC) under any other agreement between the Financial Institution and the
Grantor concerning the Collateral Account with respect to (a) items (any checks,
electronic or paper drafts, electronic payment orders and credits or other
instruments for the payment of money (as used in this Agreement, each, an “Item”
and collectively, “Items”) payable or endorsed to the Grantor, to the Secured
Party or to any of them) deposited into the Collateral Account that are returned
unpaid, whether for insufficient funds or for any other reason; (b) overdrafts
in the Collateral Account; and (c) the Financial Institution’s usual and
customary charges for services rendered in connection with the Collateral
Account (including obligations and liabilities arising out of any cash
management services provided by the Financial Institution or any third party
vendors with respect to the Collateral Account, including Automated Clearing
House transactions, in each case, solely to the extent any such services are
being provided with respect to the Collateral Account). Each of the parties
hereto acknowledges and agrees that the security interest of the Secured Party
on behalf of the Noteholders in the Collateral Account is subordinate to the
rights reserved by the Financial Institution in this paragraph.

 

Section 5.      Possible Conflict with Other Agreements.

 

(a)   Conflict With Other Agreements. In the event of any conflict between this
Agreement (or any portion thereof) and any other agreement now existing or
hereafter entered into between the Financial Institution and the Grantor with
respect to the Collateral Account, the terms of this Agreement shall prevail.

 

(b)   Complete Agreement; Amendment. This Agreement and the orders, instructions
and notices required or permitted to be executed and delivered hereunder,
together with the other Transaction Documents, set forth the entire agreement of
the parties with respect to the subject matter hereof, and, subject to Section
5(a), supersede any prior agreement and contemporaneous oral agreements of the
parties concerning its subject matter. No amendment, modification or (except as
otherwise specified in Section 13) termination of this Agreement, nor any
assignment of any rights hereunder (except to the extent contemplated under
Section 11), shall be binding on any party hereto unless it is in writing and is
signed by all of the parties hereto, and any attempt to so amend, modify,
terminate or assign, except pursuant to such writing, shall be null and void;
provided, that unless (i) the amendment or the modification is solely for
purposes of correcting a technical error, inconsistency or ambiguity, adding to
the covenants or agreements to be observed by the Issuer for the benefit of the
Noteholders, or complying with the requirements of the SEC or any other
regulatory body or any Applicable Law or (ii) the amendment or the modification
does not adversely affect the interests of the Noteholders in any material
respect as confirmed in an Officer’s Certificate of the Issuer, the Issuer shall
provide at least ten (10) Business Days’ prior written notice of the amendment
or other modification to the Noteholders and the amendment or the modification
shall not be effective if the Controlling Party notifies the Issuer within such
ten (10) Business Day period that it would be materially adversely affected by
the amendment or the modification and does not consent to the amendment or the
modification. The Noteholders shall be third party beneficiaries of this
Agreement for purposes of this provision.

 



3



 

 

(c)   Existence of Other Agreements. The Financial Institution hereby confirms
and agrees that:

 

(i)    There are no other agreements entered into between the Financial
Institution and the Grantor with respect to the Collateral Account;

 

(ii)   The Financial Institution has not entered into, and until the termination
of this Agreement shall not enter into, any agreement with any other Person
(other than the Secured Party) relating to the Collateral Account pursuant to
which it has agreed, or shall agree, to comply with entitlement orders (as
defined in Section 8-102(a)(8) of the UCC) or instructions (within the meaning
of Section 9-104 of the UCC) of such other Person; and

 

(iii)  The Financial Institution has not entered into, and until the termination
of this Agreement shall not enter into, any agreement purporting to limit or
condition the obligation of the Financial Institution to comply with entitlement
orders or instructions as set forth in Section 2(a).

 

Section 6.      Adverse Claims.

 

(a)   Adverse Claim. Except for the claims and interests of the Secured Party
and the Grantor, the Financial Institution does not know of any lien on, or
claim to, or interest in the Collateral Account or in any “financial asset” (as
defined in Section 8-102(a) of the UCC), cash or funds credited thereto.

 

(b)   Notice. If any Person asserts any lien, encumbrance or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process) against the Collateral Account (or in any financial asset, cash
or funds carried therein), the Financial Institution shall promptly notify the
Secured Party thereof in writing.

 

Section 7.      Notice of Exclusive Control; Eligible Investments.

 

(a)   Notice of Exclusive Control. The Financial Institution may comply with
instructions directing the disposition of funds in the Collateral Account
originated by the Grantor or the Servicer (collectively, the “Authorized
Parties”), or their respective authorized representatives (including directions
by the Servicer with respect to the selection of investments constituting
Eligible Investments), until such time as the Secured Party delivers a written
notice to the Financial Institution substantially in the form set forth in
Exhibit A (such notice, a “Notice of Exclusive Control”) that the Secured Party
is thereby exercising exclusive control over the Collateral Account. The Secured
Party may at any time deliver a Notice of Exclusive Control to the Financial
Institution and after the Financial Institution receives a Notice of Exclusive
Control, it shall cease complying with instructions or other directions
concerning the Collateral Account or funds on deposit therein originated by the
Authorized Parties or their representatives and neither the Authorized Parties
nor any Person acting through or under the Authorized Parties shall have access
to the Collateral Account unless and until the Financial Institution has
received written notice from the Secured Party that the Collateral Account has
been released from the security interest pursuant to the Indenture or that such
Notice of Exclusive Control otherwise has been rescinded. The Grantor and the
Servicer hereby agree with the Secured Party that they shall not provide any
instructions hereunder unless such instructions are expressly permitted by the
Indenture or the Servicing Agreement.

 



4



 

 

(b)   Eligible Investments. Subject to Section 7(a), the Financial Institution
shall honor any instruction from the Servicer with respect to investments but
only to the extent the requested investment constitutes an Eligible Investment.

 

Section 8.      Maintenance of the Collateral Account.

 

(a)   Correspondence, Statements and Confirmations. The Financial Institution
shall promptly send copies of all statements, confirmations and other
correspondence concerning the Collateral Account and, if applicable, any
financial assets credited thereto, to the Grantor, the Secured Party and the
Servicer at the address for each set forth in Section 12. The Servicer, on
behalf of the Issuer, hereby agrees to pay all reasonable and customary fees and
expenses of the Financial Institution in connection with this Section 8(a).

 

(b)   Tax Reporting. All items of income, gain, expense and loss, if any,
recognized in the Collateral Account and all interest, if any, relating to the
Collateral Account, shall be reported to the IRS and all state and local taxing
authorities under the name and taxpayer identification number of the Grantor.
All such reporting shall be solely the responsibility of the Grantor and not the
Secured Party or the Financial Institution.

 

Section 9.      Representations of the Financial Institution. The Financial
Institution hereby represents that:

 

(a)   the Financial Institution is a national banking association, duly
organized, validly existing and in good standing under the laws of the United
States;

 

(b)   this Agreement has been duly authorized by all necessary corporate action
on the part of the Financial Institution;

 

(c)   the Financial Institution has all requisite corporate power and authority
to execute and deliver this Agreement;

 

(d)   this Agreement has been duly executed and delivered by the Financial
Institution;

 

(e)   the Collateral Account has been established as set forth in Section 1 and
the Collateral Account shall be maintained in the manner set forth herein until
termination of this Agreement;

 



5



 

 

(f)    the Collateral Account is either (i) a “securities account” (as defined
in Section 8-501(a) of the UCC) or (ii) a “deposit account” (as defined in
Section 9-102(a)(29) of the UCC);

 

(g)   the Financial Institution is a “securities intermediary” within the
meaning of Section 8-102(a)(14) of the UCC and a “bank” within the meaning of
Section 9-102(a)(8) of the UCC;

 

(h)   the Financial Institution is not a “clearing corporation” within the
meaning of Section 8-102(a)(5) of the UCC; and

 

(i)    this Agreement is the valid and legally binding obligation of the
Financial Institution.

 

Section 10.   Release; Indemnification.

 

(a)   Release. Except for acting on instructions in violation of Section 2, or
to the extent arising from the Financial Institution’s gross negligence or
willful misconduct, the Financial Institution shall have no responsibility or
liability to the Secured Party for complying with instructions concerning the
Collateral Account from the Grantor or the Grantor’s authorized representatives
which are received by the Financial Institution before the Financial Institution
receives a Notice of Exclusive Control. Subject to the preceding sentence, the
Grantor and the Secured Party hereby agree that the Financial Institution is
released from any and all liabilities to the Grantor and the Secured Party
arising from the terms of this Agreement and the compliance of the Financial
Institution with the terms hereof, except to the extent that such liabilities
arise from the Financial Institution’s gross negligence or willful misconduct.

 

(b)   Indemnification. The Grantor shall at all times indemnify and save
harmless the Financial Institution from and against any and all claims, actions
and suits of others arising out of the terms of this Agreement or the compliance
of the Financial Institution with the terms hereof and from and against any and
all liabilities, losses, damages, costs, charges, reasonable counsel fees and
other expenses of every nature and character arising by reason of the same,
except to the extent that such indemnification arises from the Financial
Institution’s gross negligence or willful misconduct. The provisions of this
Section 10(b) shall survive the resignation or removal of the Financial
Institution and the termination of this Agreement.

 

Section 11.    Successors; Assigns.

 

(a)   Successors and Assigns. The terms of this Agreement shall be binding upon,
and shall be for the benefit of, the parties hereto and their respective
corporate or limited liability company successors, assigns or heirs and personal
representatives who obtain such rights solely by operation of law. Any
corporation or association into which the Financial Institution may be merged or
converted or with which it may be consolidated, or any corporation or
association to which all or substantially all the business of the Financial
Institution’s corporate trust line of business, including all of the rights and
obligations of the Financial Institution under this Agreement, may be
transferred, shall be the successor Financial Institution under this Agreement
without any further act.

 



6



 

 

(b)   Assignment. Each party other than the Financial Institution may assign its
rights hereunder, solely to the extent that its rights in its respective
capacities may be assigned under the terms of the Transaction Documents;
provided, that a prior written notice of such assignment is given by the
assigning party to the Financial Institution and the other parties to this
Agreement.

 

(c)   Successor Account. The terms of this Agreement shall be binding on and
shall apply to any successor account to the Collateral Account.

 

Section 12.   Notices. Any notice, order, instruction, request or other
communication required or permitted to be given under this Agreement shall be in
writing and deemed to have been properly given when delivered in person, or when
sent by telecopy or other electronic means and electronic confirmation of error
free receipt is received upon receipt of notice by certified or registered
United States mail, return receipt requested, postage prepaid, addressed to the
party at the address set forth below.

 

Grantor:
Triple Royalty Sub II LLC
c/o Theravance Biopharma US, Inc.
901 Gateway Boulevard
South San Francisco, CA 94080
Attention: Brett A. Grimaud, Vice President and Assistant Secretary

Telephone: (650) 808-3785
Facsimile: (650) 808-6095
Email: BGrimaud@theravance.com

 

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention: Andrew M. Faulkner

Telephone: (212) 735-2853
Facsimile: (917) 777-2853
E-Mail: andrew.faulkner@skadden.com

 

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Ave

Palo Alto, CA 94301

Attention: Amr Razzak

Telephone: (650) 470-4533

Facsimile: (650) 798-6504

E-Mail: amr.razzak@skadden.com

 



7



 

 

Servicer:
Theravance Biopharma US, Inc.

901 Gateway Boulevard
South San Francisco, CA 94080
Attention: Brett A. Grimaud, Assistant Secretary, Vice President & Assistant
General Counsel

Telephone: (650) 808-3785
Facsimile: (650) 808-6095
Email: BGrimaud@theravance.com

 

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention: Andrew M. Faulkner

Telephone: (212) 735-2853
Facsimile: (917) 777-2853
E-Mail: andrew.faulkner@skadden.com

 

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Ave

Palo Alto, CA 94301

Attention: Amr Razzak

Telephone: (650) 470-4533

Facsimile: (650) 798-6504

E-Mail: amr.razzak@skadden.com

 

Secured Party:
U.S. Bank National Association
One Federal Street, 3rd Floor
Boston, Massachusetts 02110
Attention: Corporate Trust Services (Triple Royalty Sub II LLC)
Telephone: 617-603-6553
Facsimile: 617-603-6683



Financial Institution:
U.S. Bank National Association
One Federal Street, 3rd Floor
Boston, Massachusetts 02110
Attention: Corporate Trust Services (Triple Royalty Sub II LLC)
Telephone: 617-603-6553
Facsimile: 617-603-6683

 

Any party may change its address for notices in the manner set forth above.

 



8



 

 

Section 13.   Termination. The obligations of the Financial Institution to the
Secured Party pursuant to this Agreement shall continue in effect until the
security interest of the Secured Party in the Collateral Account has been
terminated pursuant to the terms of the Indenture and the Secured Party has
notified the Financial Institution of such termination in a written notice
substantially in the form of Exhibit B. Notwithstanding the previous sentence,
this Agreement may be terminated by the Secured Party at any time, with or
without cause, five (5) days following its delivery of written notice thereof to
each of the parties hereto. This Agreement may be terminated by the Financial
Institution at any time on not less than thirty (30) days’ prior written notice
delivered to the Grantor and the Secured Party; provided, that all property and
funds in the Collateral Account will be delivered to or as directed by the
Secured Party upon the termination of this Agreement if the Secured Party
delivers written direction to the Financial Institution directing the delivery
of all property and funds in the Collateral Account within such thirty (30) day
period. In the absence of such direction, all property and funds in the
Collateral Account shall be delivered to the Secured Party upon the expiration
of such thirty (30) day period. The termination of this Agreement shall not
terminate the Collateral Account or alter the obligations of the Financial
Institution to the Grantor pursuant to any other agreement with respect to the
Collateral Account.

 

Section 14.   Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

Section 15.   Severability. To the extent a provision of this Agreement is
unenforceable, this Agreement shall be construed as if the unenforceable
provision were omitted.

 

Section 16.   Consequential Damages. In no event shall the Financial Institution
be liable for special, indirect or consequential loss or damage of any kind
whatsoever (including lost profits), even if the Financial Institution has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

 

Section 17.   Limitation of Liability of Financial Institution. The duties of
the Financial Institution shall be determined solely by the express provisions
of this Agreement and no implied duties, covenants or obligations shall be read
into this Agreement against the Financial Institution. The Financial Institution
shall exercise at least the level of care it exercises with respect to its own
funds and, in all events, reasonable care, in administering and accounting for
amounts credited to the Collateral Account. The Financial Institution shall be
permitted to conclusively rely and act upon any notice, order, request, waiver,
consent, receipt or other paper or document (whether in its original or
facsimile form) reasonably believed by the Financial Institution to be signed by
the Secured Party or any other Authorized Party. The Financial Institution shall
not be liable for any error of judgment or for any act done or step taken or
omitted by it in good faith or for any mistake of fact or law or for anything
which the Financial Institution may do or refrain from doing in connection
herewith, except its own negligence or willful misconduct. The Financial
Institution shall have duties only as set forth herein and duties of a “bank” or
“securities intermediary”, as applicable, pursuant to the UCC.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 



9



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

  TRIPLE ROYALTY SUB II LLC, as Grantor           By: /s/ Brett A. Grimaud    
Name: Brett A. Grimaud     Title: Vice President and Assistant Secretary      
THERAVANCE BIOPHARMA US, INC., as Servicer           By: /s/ Brett A. Grimaud  
  Name: Brett A. Grimaud     Title: Assistant Secretary, Vice President and
Assistant General Counsel       U.S. BANK NATIONAL ASSOCIATION, as Secured Party
          By: /s/ Alison D.B. Nadeau     Name: Alison D.B. Nadeau     Title:
Vice President       U.S. BANK NATIONAL ASSOCIATION, as Financial Institution  
        By: /s/ Alison D.B. Nadeau     Name: Alison D.B. Nadeau     Title: Vice
President

 

TRIPLE ROYALTY SUB II LLC

Account Control Agreement



 



 

 

 

Exhibit A

 

[Letterhead of Secured Party]

 

[Date]

 

U.S. Bank National Association
One Federal Street, 3rd Floor
Boston, Massachusetts 02110

Attention: Corporate Trust Services (Triple Royalty Sub II LLC)

 

Re:     Notice of Exclusive Control

 

As referenced in Section 7(a) of the Account Control Agreement, dated as of
February 28, 2020 (the “Control Agreement”), by and among you, as Financial
Institution, Triple Royalty Sub II LLC, as the Grantor, Theravance Biopharma US,
Inc., as the Servicer and the undersigned, as Secured Party (a copy of which is
attached) we hereby give you notice of our exclusive control over the Collateral
Account (as defined in the Control Agreement) and all financial assets or other
property credited thereto. You are hereby instructed not to accept any
direction, instruction or entitlement order with respect to the Collateral
Account or the financial assets or other property credited thereto from any
person other than the undersigned.

 

You are instructed to deliver a copy of this notice by facsimile transmission to
Triple Royalty Sub II LLC at (650) 808-6171.

 

  Very truly yours,           U.S. Bank National Association, as Secured Party  
    By:     Name:     Title:

 

cc: Triple Royalty Sub II LLC   Skadden, Arps, Slate, Meagher & Flom LLP,
Attention: Andrew M. Faulkner

 



Exhibit A



 

 

Exhibit B

 

[Letterhead of Secured Party]

 

[Date]

 

U.S. Bank National Association,
as Financial Institution
One Federal Street, 3rd Floor
Boston, Massachusetts 02110

 

Attention: Corporate Trust Services (Triple Royalty Sub II LLC)

 

Re:      Termination of Account Control Agreement

 

You are hereby notified that the Account Control Agreement, dated as of February
28, 2020 (the “Control Agreement”), by and among you, as Financial Institution,
Triple Royalty Sub II LLC, as the Grantor, Theravance Biopharma US, Inc., as the
Servicer and the undersigned, as Secured Party (a copy of which is attached) is
terminated and you have no further obligations to the undersigned pursuant to
such agreement. Notwithstanding any previous instructions to you, you are hereby
instructed to accept all future directions with respect to the Collateral
Account identified in such agreement solely from the Grantor. This notice
terminates any obligations you may have to the undersigned with respect to the
Collateral Account; however nothing contained in this notice shall alter any
obligations which you may otherwise owe to the Grantor pursuant to any other
agreement. Capitalized terms used but not otherwise defined herein shall have
the respective meanings given to such terms in the Control Agreement.

 

  Very truly yours,           U.S. Bank National Association, as Secured Party  
        By:       Name:     Title:

 

cc: Triple Royalty Sub II LLC   Skadden, Arps, Slate, Meagher & Flom LLP,
Attention: Andrew M. Faulkner

 



Exhibit B





